                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

GWENDOLYN PIERRE, ET AL.                     *
                                             *       CIVIL ACTION NO.17-1013
                                             *
VERSUS                                       *       SECTION: “S” (1)
                                             *
T&K EXPRESS, INC., ET AL.                    *       JUDGE MARY ANN VIAL LEMMON
                                             *
                                             *       MAGISTRATE JUDGE
                                             *       JANIS VAN MEERVELD
**********************************           *

                                             ORDER

       The Court, after considering the memoranda, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and finding that as of this date the parties have filed no

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion. Accordingly,


       IT IS ORDERED that Defendants’ pending Motion for Order of Dismissal, for Order

Compelling Plaintiffs to Execute Release, and Motion to Hold Plaintiffs in Contempt and for

Attorney Fees (Rec. Doc. 102) is granted in part and denied in part.


       IT IS FURTHER ORDERED that


       1. It is clarified that the Court’s Order granting the Motion to Enforce Settlement (Rec.

           Doc. 91) did not result in dismissal of Plaintiffs’ claims because the issue of dismissal

           was neither argued by the parties nor addressed by the Court and the settlement

           agreement that was enforced contemplated further actions by the parties to consummate

           settlement.

       2. T&K Express, Inc., Melvin Ruch, and Employers Mutual Casualty Company, and any

           affiliated, subsidiary or related company, and their agents, representatives, officers,
   employees, managers, members, servants, attorneys, insurers, assigns and successors

   (the “Released Parties”) are hereby released and forever discharged from any and all

   claims, demands, suits, actions and causes of action by Plaintiffs, Gwendolyn Pierre,

   Felicia Pierre, and Percy Ross (each a “Plaintiff” and together the “GFP Plaintiffs”), at

   law, equity or otherwise, including but not limited to wrongful death and survival

   actions, and any and all liability whatsoever for all damages, injuries, losses or

   expenses, known or unknown, and more specifically, but not exclusively, all past,

   present and/or future bodily and personal injuries, physical pain and suffering, mental

   anguish, disabilities, disfigurement, psychological or emotional injuries, loss of wages,

   loss of income, loss of earning capacity, permanent disability, loss of services, loss of

   consortium, loss of society, medical expenses, property damage, rental loss, loss of use

   of property, costs, interests and other expenses, attorney's fees, or any loss or damage

   of any kind or nature whatsoever which has been or will be sustained by any Plaintiff

   and which arises in any way directly or indirectly from the August 30, 2016 motor

   vehicle accident which is the subject of this litigation.

3. The GFP Plaintiffs, Robert Evans, III, and Joshua Allison shall defend, indemnify, and

   hold harmless the Released Parties from and against any and all past, present, and/or

   future liens, disputes, claims, demands, suits, actions or causes of action, liabilities and

   judgments, whatsoever in any way related to, arising out of, or resulting from attorneys’

   fees and/or costs which may potentially be owed to Bradley Egenberg and/or his law

   firm for services provided in connection with plaintiffs’ claims in this lawsuit.

4. The GFP Plaintiffs, and Robert Evans, III, shall defend, indemnify, and hold harmless

   the Released Parties from and against any and all past, present, and/or future liens,
           disputes, claims, demands, suits, actions or causes of action, liabilities and judgments,

           whatsoever in any way related to, arising out of, or resulting from services rendered to

           the plaintiffs in connection with or in any way related to the August 30, 2016 motor

           vehicle accident which is the subject of this litigation.

       5. The GFP Plaintiffs do not waive but specifically reserve all claims and rights to proceed

           against any individuals and entities, including parties and non-parties, other than the

           Released Parties.

       6. Defendants shall within fourteen (14) days of this Order being entered into the record,

           deposit into the registry of the Court, three (3) separate checks in the amount of $85,000

           each, for a total sum of $255,000, which constitutes the settlement proceeds owed by

           Defendants to Gwendolyn Pierre, Felicia Pierre, Percy Ross, respectively (the

           “Settlement Funds”).

       7. The Court declines to award sanctions.

       IT IS FURTHER ORDERED that the claims asserted in this lawsuit by Gwendolyn

Pierre, Felicia Pierre, Percy Ross, and Anietra Pierre against T&K Express, Inc., Melvin Ruch,

and Employers Mutual Casualty Company, are hereby dismissed with prejudice. This Court retains

jurisdiction for all purposes, including enforcing this Order.

                                   2nd day of November, 2018.
       New Orleans, Louisiana this ____




                                                    MARY ANN VIAL LEMMON
                                                  UNITED STATES DISTRICT JUDGE
